DETAILED ACTION
Allowable Subject Matter/Statement of Reasons for Allowance
Claims 1-15 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art teaches or suggests, alone or in combination, a semiconductor device having all limitations of the claims, specifically including but not limited to “the first-type heavily doped region has a second doping concentration higher than the first doping concentration of the second-type semiconductor structure and the first-type heavily doped region comprises a first region and a second region separated from each other” of Claim 1, “the first-type heavily doped region has a second doping concentration higher than the first doping concentration of the second-type semiconductor structure; and wherein the part of the second-type semiconductor structure in the second portion electrically connects to the part of the active structure in the second portion” of Claim 21, and “the first-type heavily doped region has a second doping concentration higher than the first doping concentration of the second-type semiconductor structure; and a first conductive structure on the semiconductor stack and fully covering the first-type heavily doped region” of Claim 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534.  The examiner can normally be reached on M-Th 6:30-4:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891